Citation Nr: 0319186	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  94-24 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.	Entitlement to service connection for the residuals of 
catarrhal fever.

2.	Entitlement to service connection for paralysis of the 
vocal cords.

3.	Entitlement to service connection for a lung disorder.

4.	Entitlement to an increased rating for the residuals of 
a tonsillectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


REMAND

On July 2, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  In the instant case, the appellant 
had active duty from May 1942 to 
September 1945.  He also served in the 
United States Naval Reserves.  He 
contends that while he was in the 
military, he worked in the engine room 
and was exposed to asbestos.  The 
evidence of record is negative for any 
service personnel records.  The claims 
file contains an Abstract of Service that 
reflects the appellant's Naval Reserve 
assignments, but not his assigned duties.  
In this regard, the appellant has 
indicated that from April 1947 to 
February 1976, he was assigned to the 11-
22 Reserve Unit U.S.N., Hawthorne, 
California.  In addition, reserve service 
medical records show that he was assigned 
to "SD-11-22 Hawthorne."  The service 
personnel records may corroborate the 
appellant's assertions that he worked in 
the engine room on board ship. 

2.  The Regional Office (RO) has 
previously attempted to obtain the 
appellant's service personnel records, 
including service personnel records from 
his period of service in the Naval 
Reserve (from approximately 1946 to 
1965).  Initially, the National Personnel 
Records Center (NPRC) noted that the 
appellant's personnel records had been 
charged out and that the request should 
be forwarded to the Bureau of Naval 
Personnel in Washington D.C.  In January 
1998, the RO submitted record requests to 
the Bureau and the NPRC, but did not 
provide specific information regarding 
the appellant's Naval Reserve service.  
Additional record requests were sent to 
the NPRC in December 1998 and July 1999, 
but without the specifics of the 
appellant's reserve service.  In March 
2000, the NPRC advised the RO that the 
needed record (evidently the appellant's 
active duty service personnel records) 
was charged out of file and extensive 
searches had failed to locate it.  
However, the RO did not obtain or make 
further efforts to obtain the appellant's 
Naval Reserve records.  

3.  Thus, in light of the above, please 
attempt to verify, through official 
channels, the appellant's periods of 
active duty for training in the Naval 
Reserves.

4.  In addition, please make another 
attempt to obtain the appellant's service 
personnel records, including the service 
personnel records from his period of 
service in the Naval Reserves.  This 
should include an additional request for 
records from the NPRC and the Bureau of 
Naval Personnel, Attn: Pers-313D, 
Washington, D.C. 20370-5036.  Please note 
that according to the appellant's April 
1993 statement, he was assigned to ship 
repair at the Long Beach Naval Station 
and assigned to the 11-22 Reserve Unit 
U.S.N., Hawthorne, California, from April 
1947 to February 1976.  Moreover, the 
appellant's Abstract of Service reflects 
his Naval Reserve duty assignments, 
including the Nav. Res. Sur. Div. 11-22 
in Hawthorne.  All record requests and 
responses should be included in the 
claims folder.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





